Citation Nr: 1519821	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-42 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for an allergy disorder.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in June and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an appellate brief of April 2015, the Veteran's representative sets forth claims of entitlement to service connection for otitis media and allergic rhinitis, which to date have not been appropriately developed or certified for appellate review.  Such matters are referred to the RO for initial development and consideration.  

The issues of the Veteran's entitlement to service connection for bilateral shoulder, cervical spine, and sinus disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise levels from heavy equipment and weaponry in service leading to the onset of his tinnitus.  

2.  Environmental allergies were initially diagnosed and treated in service and continued to be treated following service and such are linked by medical opinion to military service of the Veteran.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  Environmental allergies were incurred in service.   38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with VA's duties to notify and assist the Veteran, as codified in the United States Code and its implementing regulations, or as set forth in the body of law interpretive thereof, is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Veteran has provided written testimony that he was subject to excessive noise levels in service from weaponry fire and the operation of tanks in close proximity.  That testimony is consistent with service department records denoting the Veteran's military assignment as an infantryman and treatment records identifying an incident in which he was subject to a concussive blast in or about May 1978 and had multiple complaints related thereto.  The Veteran's account as to his inservice noise exposure is competent, credible, and persuasive and, as such, the existence of acoustic trauma in service is conceded.  

As well, a credible account is offered by the Veteran that he began experiencing tinnitus following inservice acoustic trauma, with a progression thereof during the postservice era.  VA medical examination in March 2009 disclosed the presence of tinnitus and a history of inservice noise, with no high level noise occurring in civilian life.  The VA examiner determined that the Veteran's tinnitus was not caused by or a result of inservice noise trauma on the basis of a statement attributed to the Veteran that his tinnitus started just four years prior thereto.  The Veteran nonetheless disputes the statement attributed to him as to the onset of his tinnitus four years prior to the 2009 examination and reiterates that his tinnitus originated in service and progressed gradually in postservice years.  He denied ever having told the VA examiner that his tinnitus was of recent onset, and he points to the November 2008 statement of his attending private physician in which the Veteran's tinnitus was linked to significant noise exposure in service.  In light of the foregoing, and inasmuch as the Veteran's account is competent, credible, and probative, the impact of the negative nexus opinion is offset.  Notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for bilateral tinnitus based on the Veteran's own written account of events in service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Service connection for bilateral tinnitus is thus warranted.  

Also sought by the Veteran is service connection for chronic allergies which he states originated inservice and continued to be treated after his service discharge.  

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  An increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing. 38 C.F.R. § 3.380.

Service treatment records are consistent with the Veteran's account and indicate that he was evacuated from the field in June 1980 due to a severe allergic reaction.  Medical assistance was required on several occasions thereafter for allergies with associated irritated eyes and conjunctivitis, as well as itching and nasal congestion.  A private treating physician in his November 2008 and July 2009 statements and associated outpatient records confirms the existence of multiple airborne allergies requiring ongoing medical management.  That physician links the Veteran's allergies to military service and there is further confirmation of that linkage by an attending VA nurse practitioner, who in her May 2010 statement indicated that treatment for allergies had been administered since 2009 and that it was her medical opinion that the Veteran's current health state may very well be due to activities engaged in while serving in the military.  On the basis of the record as a whole, to include the Veteran's credible and probative account per Jandreau, Lanyno, supra, it is as likely as not that the Veteran's environmental allergies are of service origin and thus, service connection for chronic environmental allergies is warranted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for environmental allergies is granted.  


REMAND

The Veteran alleges that he experienced difficulties in service with respect to each of his shoulders, cervical spine, and sinuses.  Service treatment records do in fact identify inservice complaints, findings, and/or diagnoses involving the shoulders and nasal sinuses and while no specific complaint relating to the neck or cervical spine is indicated, there is specific mention of the Veteran's involvement in a blast concussion and one or more falls that could have entailed injury to that area.  Evidence, including medical findings and/or diagnoses, developed postservice indicates the existence of disability or complaints thereof involving sinusitis and cervical and/or neck pain, including medical findings or diagnoses, but it is apparent that no VA medical examination has been afforded the Veteran as to any of those claimed disorders, excepting the shoulders.  Remand to provide the Veteran with examinations as to his claimed sinus and cervical spine disorders is therefore deemed advisable in order to comply with the VA's duty to assist.  

Regarding the shoulders, the record indicates that the Veteran underwent a VA examination therefor in September 2009.  Findings therefrom yielded a diagnosis of bilateral shoulder periscapular muscle strain and a medical opinion that the bilateral shoulder disorder was less likely as not caused by or a result of inservice injury.  The stated rationale was as follows:  "(C)linical experience and exam; service and private medical records," including a negative medical examination by the service department in 1983 following the Veteran's discharge from active duty and a medical opinion from April 2008 from a private treating physician indicating that shoulder pain was not related to service were cited.  However, it is not clear whether the private medical practitioner in April 2008 was reporting that the cervical spine and shoulder complaints were unrelated to each other or unrelated to service and no consideration appears to have been afforded the Veteran's chronology of symptoms dating to service.  Further input to include an additional examination and nexus opinion is therefore deemed to be advisable prior to entry of a final Board determination.  

The Veteran's representative argues specifically that any examination undertaken by J. Marrero, PA-C, who performed the VA examination of the shoulders in September 2009, is inadequate on its face in that he is not licensed by the State of Florida to engage in the practice of medicine.  This is not otherwise shown by the evidence of record and the AOJ on remand should ascertain with certainty whether Mr. Marrero is a licensed physician's assistant in Florida and, thus, qualified to undertake an examination of the Veteran on behalf of VA.  

Finally, it appears that a May 2010 report from a treating VA nurse practitioner was incorrectly filed on the left side of the claims folder, where award data is generally placed.  Such report was not considered by the RO in any prior decisional document and because the substantive appeal was received prior to February 2013, remand to permit the RO to consider that evidence is required.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, § 102, 126 Stat. 1165(Aug 6, 2012).  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Determine whether J. Marrero, PA-C, is a licensed medical professional in the State of Florida and the effective dates of such licensing, and then incorporate that information into the Veteran's claims folder.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

3.  Afford the Veteran VA medical examinations in order to ascertain the nature and etiology of claimed disorders involving each shoulder, the cervical spine, and nasal sinuses.  His claims folder and copies of all pertinent records should be made available to and reviewed by the VA examiner(s).  Such examinations should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by each examiner.  All pertinent diagnoses should be fully set forth. 

Each VA examiner should then offer a medical opinion as applicable to the individual disorder being evaluated, with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any disorder involving either or both shoulders, cervical spine, and nasal sinuses had its onset during the Veteran's period of military service or is otherwise attributable to military service or any event therein?  Consideration should be afforded the Veteran's account of inservice events and the medical care he received during postservice years.  

(b)  Is it at least as likely as not that arthritis of the Veteran's shoulder or cervical spine, if any, was present during the one-year period immediately following his separation from active duty in September 1980 and, if so, how and to what degree was it manifested?

4.  Lastly, readjudicate each of the issues remaining on appeal and if any benefit sought is not granted to the Veteran's satisfaction, then provide to him a supplemental statement of the case, which includes specific consideration of the May 2010 report from J. Walker, ARNP, and afford him a reasonable period for a response before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


